                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

FERNANDO GUTIERREZ-PONCE,
and JARAD WILLIAMS-MILLER,

        Plaintiffs,

v.                                                                              No. 18-cv-0786 WJ/SMV

FTS INTERNATIONAL SERVICES, LLC,

        Defendant.

                 ORDER SETTING TELEPHONIC STATUS CONFERENCE

Date and time:           October 31, 2018, at 1:30 p.m.

Matter to be heard: Case status and the Court’s expectations regarding Initial Disclosures

        A telephonic status conference is set for October 31, 2018, at 1:30 p.m. Counsel must

call Judge Vidmar’s “Meet Me” line at (505) 348-2357 to connect to the proceedings.1 The Court

requests that counsel read Fed. R. Civ. P. 26(a)(1) (Required Disclosures—Initial Disclosures)

prior to the status conference.

        IT IS SO ORDERED.



                                                                     _____________________________
                                                                     STEPHAN M. VIDMAR
                                                                     United States Magistrate Judge




1
 The “Meet Me” line accepts no more than five incoming telephone lines at a time. Counsel shall coordinate with
each other prior to the conference to ensure that no more than five incoming telephone lines are utilized.
